Name: Commission Regulation (EEC) No 2226/92 of 31 July 1992 on import and export licences and advance-fixing certificates issued for trade in agricultural products between the Community and the Canary Islands before 1 July 1992
 Type: Regulation
 Subject Matter: tariff policy;  regions of EU Member States;  agricultural activity;  trade policy
 Date Published: nan

 1 . 8 . 92 Official Journal of the European Communities No L 218/93 COMMISSION REGULATION (EEC) No 2226192 of 31 July 1992 on import and export licences and advance-fixing certificates issued for trade in agricultural products between the Community and the Canary Islands before 1 July 1992 beyond 30 June 1992 must be met if securities lodged are not to be forfeited ; whereas, since those commitments have become pointless, it should be possible to waive them and to release the securities lodged ; Whereas an endorsement of the licence or certificate may in particular constitute proof of utilization ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), and in particular Article 3 (4) thereof, Having regard to Commission Regulation (EEC) No 1695/92 of 30 June 1992 laying down common detailed rules for implementation of the specific arrange ­ ments for the supply of certain agricultural products to the Canary Islands (2), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 1738/92 (4), and in particular Article 12 (2) thereof, and to the corresponding provisions of the other Regula ­ tions on the common organization of the markets, Whereas imports from and exports to the Canary Islands were subject until 30 June 1992 to the system of licences and certificates provided for in Commission Regulation (EEC) No 3719/88 as last amended by Regulation (EEC) No 2101 /92 (*), and whereas the specific arrange ­ ments for the supply of certain agricultural products apply from 1 July 1992 ; whereas operations involving trade in certain products could not be completed before 30 June 1992 ; whereas commitments involving licences issued from those products with a term of validity extending HAS ADOPTED THIS REGULATION : Article 1 Securities lodged for import and export licences and for advance-fixing certificates which :  have been shown to have been used for products coming from or sent to the Canary Islands,  expire after 1 July 1992, and  had been used only partly or not at all at that date, shall be released on application by the parties concerned. Article 2 This Regulation shall enter into force on the third day folllowing its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13 . (2) OJ No L 179, 1 . 7. 1992, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 331 , 16. 11 . 1988, p. 1 . 0 OJ No L 210, 25. 7. 1992, p. 18.